



COURT OF APPEAL FOR ONTARIO

CITATION: Quinto v. Stadler, 2016 ONCA 766


DATE: 20161018

DOCKET: M46806 (C62399)

Cronk, Juriansz and Brown JJ.A.

BETWEEN

Maria-Lisa Quinto

Appellant (Moving Party)

and

Clinton Carl Stadler

Respondent (Responding Party)

Marcus Boire, for the moving party

Sage Harvey, for the responding party

Heard: October 14, 2016

ENDORSEMENT

[1]

The appellant, Maria-Lisa Quinto, moves for
    an order granting a stay of the order of R. P. Kaufman J. of the Superior Court
    of Justice dated June 15, 2016, until such time as her appeal from that order
    can be heard. Her husband, the respondent, Clinton Stadler, moves for an order
    quashing the appellants appeal.

[2]

In April, 2015, the appellant commenced
    matrimonial litigation against the respondent seeking custody of their child
    and child support. In his June, 2015 answer, the respondent asserted claims
    regarding the custody of and access to their child. Temporary orders were made
    that the child primarily reside with the appellant and fixing the amount of
    child support. The parties then agreed the appellant would have sole custody of
    the child.

[3]

In May, 2016, the respondent initiated a
    motion seeking weekly supervised access to the child for reconciliation
    therapy. In June, 2016, the appellant moved for various relief, including
    summary judgment dismissing the respondents claim for access, documentary
    disclosure, and questioning.

[4]

Both motions came on before the motion judge
    on June 15, 2016. He adjourned the appellants motion to July 20, 2016. In
    respect of the respondents motion, he wrote that he was inclined to order
    reintegration reconciliation counselling but wanted the curriculum vitae of
    the proposed therapist filed. He wrote that, absent agreement between the
    parties on who would act as the therapist, he would make a decision on the
    basis that such counselling is necessary in the circumstances of this case. He
    adjourned that issue to July 20 and gave directions for the filing of further
    materials. However, he stated that the materials could not address the need
    for such counselling which this court has already determined to be needed.

[5]

The appellant filed a notice of appeal from
    that order on July 13, 2016.

[6]

On the motions now before the court, the
    appellant submits the June 15 order was final for two reasons: (i) the motion
    judge failed to deal on June 15 with her requests for summary judgment,
    documentary disclosure, and questioning; and (ii) by finding a need existed for
    reintegration counselling, the motion judge effectively decided the issue of
    access between the parties. The respondent argues the order is interlocutory
    because the merits of his claim for access remain to be decided.

[7]

We accept the respondents submission.

[8]

As to the appellants first submission, the
    motion judges endorsement stated the appellants motion had been scheduled for
    July 6, 2016; he adjourned it until July 20, 2016. His discretionary adjournment
    order clearly was interlocutory. As matters transpired, Corkery J. dealt with
    the appellants disclosure and questioning requests in his July 20, 2016 order.

[9]

In respect of the access issue, the June 15,
    2016 order must be read together with the July 20, 2016 order made by Corkery
    J., before whom the motions of both the appellant and respondent were returned.
    He adjourned the appellants summary judgment motion seeking the dismissal of
    the respondents access claim to a date in November, 2016. During oral argument
    before us, respondents counsel acknowledged no prejudice would enure to the
    respondent by awaiting the determination of the respondents access claim at the
    hearing of the summary judgment motion scheduled for next month.

[10]

With respect to the respondents request for reintegration
    reconciliation counselling, Corkery J. ordered:

The parties shall each complete intake forms with the Family
    Services York Region to determine what reintegration or reconciliation
    counselling services are available to them and their child, if any, at what
    cost and when such services are available. If the parties are unable to agree
    on enrolling for such services, either side may bring a motion to determine
    access. No such motion may be brought before the stay application regarding
    Justice Kaufmans June 15, 2016 order is heard. [Emphasis added.]

[11]

When the June 15 and July 20 orders are read
    together, it is clear that neither determined the issue of the respondents
    access. That issue will be considered on the hearing of the appellants summary
    judgment motion next month. Consequently, the motion judges June 15, 2016
    order concerning reintegration reconciliation counselling was interlocutory in
    nature. No appeal lies to this court.

[12]

The respondents motion to quash the appeal
    is granted. As a result, we do not reach the appellants motion to stay.

[13]

The respondent is entitled to his costs of
    the motion fixed in the amount of $1,500.00, inclusive of HST and
    disbursements.

E.A. Cronk J.A.

R.G. Juriansz J.A.

David Brown J.A.


